Citation Nr: 0631670	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  01-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.  He had additional service in the Army reserves from 
November 1978 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that awarded service connection for 
PTSD and assigned a schedular evaluation of 30 percent 
disabling.  The veteran disagrees with the initial rating 
assigned for PTSD.  

The appellant's claim was previously before the Board in 
June 2005.  At this time, the Board denied the claims of 
entitlement to service connection for generalized anxiety 
disorder, chronic alopecia, eating disorder, diverticulosis 
(claimed as diarrhea and constipation), and loss of bladder 
control.  In addition, the Board remanded the issue of 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD.  The requested development having been 
accomplished, the case is returned for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets that a second remand is required and 
expresses regret to the veteran and AMC; however, the 
evidence obtained pursuant to the June 2005 remand reflects 
that the veteran's PTSD may have increased in severity and 
demonstrates that additional development is necessary prior 
to further adjudication of his claim by the Board.   

The record shows that the veteran was last afforded a VA 
examination for PTSD in November 2003.  However, a private 
consultation report obtained by the AMC pursuant to the June 
2005 remand from the Board reflects that this disability may 
have worsened.  Specifically, the most recent VA examination 
notes that the veteran had linear and goal directed thought 
processes; he was oriented to person, place, and time; there 
were no objective signs of memory impairment; and he was 
unable to work due to his physical limitations.  However, a 
July 2003 private consultation report notes that the veteran 
was markedly limited in understanding and carrying out 
simple instructions, his judgment was impaired, and his 
attention, memory, and concentration were markedly limited.  
More importantly, the veteran's VA outpatient mental health 
treatment records reflect that, in March 2005, he reported 
that his overall functioning had decreased and he had been 
experiencing increased episodes of anxiety and panic 
attacks, for which he was hospitalized in March 2005.  These 
records note that the veteran had marginal community 
functioning and he was not able to obtain/maintain gainful 
employment.  

In addition, it is noted that the veteran's psychiatric 
symptoms have also been diagnosed as major depression and 
alcohol dependence.  It is further noted that the veteran 
experiences symptoms of depression which have been related 
to his social functioning and employability.  Based on the 
above, it appears that the veteran has an acquired 
psychiatric disorder or disorders other than PTSD that are 
not related to service.

Accordingly, the Board finds that a VA psychiatric 
examination is necessary to determine the severity of his 
service connected PTSD as well as to determine the nature 
and extent of any additional nonservice-related psychiatric 
disorders.

In this regard, it is noted that VA General Counsel has 
indicated that when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995).  Moreover, under 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), the assistance provided by VA includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED to the RO for the 
following:


1.  With any needed assistance from the 
veteran, the RO should seek all records 
of VA and/or private mental health 
treatment identified by the veteran from 
June 2005 to the present.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of his 
service-connected PTSD.  Based upon 
examination of the veteran and review of 
his pertinent medical history, the 
examiner is requested to offer an 
opinion with supporting analysis as to 
the following:

a)  A detailed account of all 
manifestations of any present 
psychiatric disability(ies), to include 
PTSD, and specify which symptoms are 
associated with such disabilities(ies).  
If certain symptomatology cannot be 
disassociated from one disorder or 
another it should be so specified.

b)  If it the veteran has psychiatric 
diagnoses in addition to PTSD, the 
examiner should state whether such 
psychiatric impairment is etiologically 
related to the veteran's period of 
military service from November 1990 to 
June 1991.  Simply stated, are all of 
the veteran's psychiatric impairments 
related to his military service?

c)  The examiner should comment upon the 
extent to which each psychiatric 
diagnosis, to include the service-
connected PTSD, impairs the veteran's 
occupational and social functioning.  In 
addition, the examiner should assign a 
GAF score with a definition of the 
numerical code assigned for each 
psychiatric disorder which is 
identified.  If it is believed the 
veteran cannot work due to an acquired 
psychiatric disorder(s) related to 
service, the doctor should so indicate.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

2.  Thereafter, the veteran's claim for 
an increased rating should be 
readjudicated based upon a review of the 
expanded record.  If the claim remains 
denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


